UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 01-21177
                         Summary Calendar


         ANTHONY DUKE, SR., CAROLYN DUKE, AND MONTE DUKE,

                                            Plaintiffs - Appellants,


                              VERSUS


INTERNATIONAL PAPER COM., JOHN DILLON, IP FARMS, INC., IPF, INC.,
FARMS OF TEXAS CO., EAGLE GEOPHYSICAL, GLYN KING, AND TRAVIS REESE,

                                            Defendants - Appellees.




           Appeal from the United States District Court
       For the Southern District of Texas, Houston Division
                          (H-00-CV-4105)
                               July 24, 2002


Before DeMOSS, PARKER, and DENNIS, Circuit Judges
              *
PER CURIAM:

      The Appellants herein have litigated this case twice in

federal district court, predicated on the Appellees’ refusal to

renew an annual land lease.   In the first instance, the court and


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
a jury found their claim that the Appellees improperly denied the

renewal of an annual farming lease without merit.         The jury found

for the Appellees, assessing $157,952.08 in attorney’s fees and

costs on their behalf.      The Appellants then filed a “Plaintiffs’

Original Petition and Plaintiffs’ Suit to Set-Aside Judgment,” in

a new action before a different court.            Interpreting the new

petition to be a motion to set aside the original lawsuit judgment

pursuant to FED. R. CIV. P. 60(b)(3), that court transferred the

case back to the original district court in the Southern District

of Texas.     Following the appropriate pleadings and motions, that

court denied the Appellants a default judgment and granted summary

judgment to the Appellee companies by claim preclusion, on the

basis that the Appellants had previously litigated the same claims

between the same parties.     In this appeal, the Appellants seek to

overturn that judgment, citing 16 issues challenging the district

court’s application of the Federal Rules of Civil Procedure, the

appropriateness of the inter-court transfer, and for the first time

on appeal, the impartiality of the district judge for her erstwhile

association with opposing counsel.

     Having    considered   the   Appellant’s   claims,   the   briefs   by

counsel, and the record, the ruling of the district court is hereby

AFFIRMED.




                                    2